BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00033-CV

                                     Anna Hulett

                                             v.

                                Kenneth Wayne Kuehn

            (No. 81050 IN 62ND DISTRICT COURT OF LAMAR COUNTY)


TYPE OF FEE                    CHARGES       PAID        BY
MOTION FEE                          $15.00   PAID        ANNA HULETT
MOTION FEE                          $10.00   NOT PAID    ANNA HULETT
MOTION FEE                          $10.00   PAID        ANNA HULETT
MOTION FEE                          $10.00   NOT PAID    ANNA HULETT
REPORTER'S RECORD                  $148.50   PAID        ANNA HULETT
SUPREME COURT CHAPTER 51 FEE        $50.00   PAID        ANNA HULETT
STATEWIDE EFILING FEE               $20.00   PAID        ANNA HULETT
FILING                             $100.00   PAID        ANNA HULETT
INDIGENT                            $25.00   PAID        ANNA HULETT
CLERK'S RECORD                      $33.00   PAID        ANNA HULETT


 Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: $20.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        May 7, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy